                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00034-STV

DEBORAH LAUFER,

       Plaintiff,

v.

CHESTER PAJAK,

       Defendant.


     ORDER SETTING DEADLINE FOR FILING ELECTION CONCERNING
CONSENT/NON-CONSENT TO MAGISTRATE JURISDICTION FORM AND SETTING
              TELEPHONIC SCHEDULING CONFERENCE

Entered By Magistrate Judge Scott T. Varholak

      This case has been directly assigned to Magistrate Judge Scott T. Varholak
pursuant to D.C.COLO.LCivR 40.1(c).

       IT IS ORDERED:

       1.     Pursuant to D.C.COLO.LCivR 72.2(d), the parties shall complete and file
the Election Concerning Consent/Non-Consent to United States Magistrate Judge
Jurisdiction form, available from the Court’s website at www.cod.uscourts.gov, on or
before February 25, 2021.

       2.    Pursuant to Fed. R. Civ. P. 16(b) and Local Civil Rule 16.1, the Court shall
hold a telephonic scheduling conference on:

                              March 11, 2021 at 10:15 AM

before Magistrate Judge Scott T. Varholak. The parties shall participate in the conference
by calling 888.808.6929 at the scheduled time and utilizing access code: 2805116#. The
Court notes that the parties may hear the conclusion of a prior hearing at the time they
call in, and are instructed to simply wait until their case is called. If this date is not
convenient for any party, the parties should either confer and file a motion or jointly call
Chambers at 303.335.2365 to reschedule the scheduling conference to a more
convenient date.
       3. At least 21 days in advance of the scheduling conference, the parties shall
meet and attempt to agree upon a scheduling order pursuant to Fed. R. Civ. P. 26(f). Due
to the ongoing COVID-19 pandemic, the Court encourages the parties to meet by
telephone or video conference. All parties are jointly responsible for arranging and
attending the Rule 26(f) conference.

        During the Rule 26(f) conference, the parties shall discuss all of the issues
identified in Fed. R. Civ. P. 16(c)(2) and Fed. R. Civ. P. 26(f)(2-3), including the nature
and basis of their claims and defenses and the possibilities for a prompt settlement or
resolution of the case, make or arrange for the disclosures required by Fed. R. Civ. P.
26(a)(1), and develop their proposed scheduling/discovery plan. The parties should also
discuss the possibility of informal discovery, whether the parties anticipate the need for
experts, and whether the parties anticipate substantial electronic discovery. The parties
should be prepared to discuss these issues at the scheduling conference.

       4. On or before March 4, 2021, the parties shall file a joint proposed scheduling
order in the form required pursuant to D.C.COLO.LCivR 16.2. A copy of the instructions
for the preparation of the proposed scheduling order and the required form can be
downloaded from the court’s website at www.cod.uscourts.gov.                Pursuant to
D.C.COLO.LCivR 16.1, plaintiff shall be responsible for filing the proposed scheduling
order, except in cases removed to this court, in which cases the party who removed the
case shall file the proposed scheduling order. The proposed scheduling order shall be
submitted electronically pursuant to District of Colorado Electronic Case Filing (“ECF”)
Procedures V.6.1.

       5. The parties shall comply with the mandatory disclosure requirements of Fed.
R. Civ. P. 26(a)(1).

       6. Pursuant to Fed. R. Civ. P. 26(d), no discovery shall be served prior to the Rule
26(f) meeting.


DATED: January 7, 2021                           BY THE COURT:


                                                 s/Scott T. Varholak            s
                                                 United States Magistrate Judge




                                            2
